Justice HEARN.
In this case we must decide whether a pastor may use the First Amendment’s Free Exercise Clause to shield him from tort liability for allegedly defamatory statements he made about the church’s trustees at a congregational meeting. While the pastor acknowledges the non-religious nature of his statements, he contends the setting in which they were made and their relationship to church governance places the trustees’ defamation claim outside the jurisdiction of civil courts under the First Amendment. The circuit court dismissed the claim, and the court of appeals reversed. We hold the circuit court had jurisdiction to resolve this defamation claim using neutral principles of law and affirm the court of appeals.
FACTUAL/PROCEDURAL BACKGROUND
Petitioner Clinton Brantley was the pastor of St. Matthew Baptist Church (the Church) in North Charleston. Respondents Ira Banks, James Bell, and Vernon Holmes (the Trustees) served as trustees of the Church. At a congregational meeting, Brantley stated that without his knowledge, the Trustees had placed a mortgage upon the Church’s property *159in order to purchase apartment buildings nearby. He further stated the Trustees failed to insure the apartment buildings and that funds were missing because of their mismanagement. Finally, he stated the Trustees had constantly deceived him. He urged the congregation to remove the Trustees from their position, and the congregation subsequently did so.
The Trustees filed this suit asserting causes of action for defamation, negligence, and intentional infliction of emotional distress against Brantley as well as a negligence cause of action against the Church. Specifically, the complaint alleged the statements Brantley made about' the Trustees at the congregational meeting were false and defamatory.
Brantley and the Church both moved to dismiss the case for lack of subject-matter jurisdiction because due to the religious nature of the claims, the First Amendment barred the court from hearing the case. The circuit court granted both motions to dismiss, reasoning:
The Court finds that according to the pleadings any alleged defamatory statements were made during the course of a congregational meeting where the [Trustees] continuing to serve as Trustees of the church was being discussed. The Court finds that it is not appropriate for it to intervene in such a church matter and that the Court does not have jurisdiction to intervene.
The court of appeals affirmed the dismissal of all of the claims, with the exception of the defamation claim which it reversed. Banks v. St. Matthew Baptist Church, 391 S.C. 475, 706 S.E.2d 30 (2011). Applying the neutral principles of law approach, the court of appeals concluded the defamation claim could be decided without ruling on religious matters, stating:
Here, the Trustee’s [sic] defamation claim can be resolved using solely legal principles without examining any religious questions.... In the present case, the court would not need to look at the Church’s beliefs to determine if the statements constitute defamation. Accordingly, the trial court erred in dismissing the defamation cause of action.
Id. at 481-82, 706 S.E.2d at 33. This Court granted certiorari to review the reversal of the circuit court’s dismissal of the defamation claim.
*160LAW/ANALYSIS
Brantley argues the court of appeals erred in holding the defamation claim could be resolved using neutral principles of law because resolution of the claim would permit a civil court to interfere with issues of internal church governance and administration. Brantley characterizes the defamation claim as a matter of church governance because his statements were made during a congregational meeting discussing church business. Contrary to Brantley’s assertions, we hold the defamation clause of action falls squarely within the realm of claims susceptible to the neutral principles of law approach because adjudication of the claim would not require any consideration of religious doctrine or governance. Accordingly, we agree with the well-reasoned decision of the court of appeals and affirm.
In accordance with our constitutional freedom of religion and corresponding separation of church and state enshrined in the First Amendment to the United States Constitution,1 religious organizations must be given “an independence from secular control or manipulation, in short, power to decide for themselves, free from state interference, matters of church government as well as those of faith and doctrine.” Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116, 73 S.Ct. 143, 97 L.Ed. 120 (1952). To put that principle into practice, we have held that civil courts “may not engage in resolving disputes as to religious law, principle, doctrine, discipline, custom, or administration.” Pearson v. Church of God, 325 S.C. 45, 52, 478 S.E.2d 849, 853 (1996). However, we recognized that civil courts may hear cases touching upon religious organizations where the dispute may be resolved entirely by neutral principles of law. See id. at 51-53, 478 S.E.2d at 852-53. Under the neutral principles of law approach, courts may apply “property, corporate, and other forms of law to church disputes.” All Saints Parish Waccamaw v. Protestant Episcopal Church in Diocese of S.C., 385 S.C. 428, 444, 685 S.E.2d *161163, 172 (2009). In other words, so long as a court can hear a case without deciding issues of religious law, principle, doctrine, discipline, custom, or administration, the court must entertain jurisdiction. Id.
The tort of defamation permits a plaintiff to recover for an injury to his reputation caused by the false statements of another. To prove defamation, a plaintiff must show “(1) a false and defamatory statement was made; (2) the unprivileged publication was made to a third party; (3) the publisher was at fault; and (4) either actionability of the statement irrespective of special harm or the existence of special harm caused by the publication.” Erickson v. Jones St. Publishers, LLC, 368 S.C. 444, 464, 629 S.E.2d 653, 664 (2006).
The allegations in this case are relatively straightforward. Brantley allegedly made statements in a church meeting that the Trustees failed to inform him of a mortgage on church property, failed to insure church property, mismanaged — and impliedly stole — the Church’s money, as well as lied to him. The Trustees allege those statements were false and harmed them. As a result, the Trustees brought a defamation claim against Brantley.
The statements allegedly made by Brantley are all simple declarative statements about the actions of the Trustees. The truth or falsity of such statements can easily be ascertained by a court without any consideration of religious issues or doctrines. The pastor admitted in his answer that he made statements concerning the Trustees at a congregational meeting. Thus, the pastor admits he made statements to a third party — the congregation — and the only issue as to that element is whether the pastor made the particular statements alleged by the Trustees. Determining whether the statements were made would not require consideration of any religious issues. As to the actionability of the statements, whether the statements harmed the Trustees’ reputations would not require delving into religious issues. Thus, adjudication of the defamation claim would not require any inquiry into or resolution of religious law, principle, doctrine, discipline, custom, or administration.
The only aspect of the Trustees’ defamation claim that could be characterized as religious is that the statements were made *162in a church meeting — a religious setting — in which church governance was discussed. That seems to be the essence of the circuit court’s holding and the core of Brantley’s arguments before this Court: because the statements were made in a “congregational meeting where the [Trustees] continuing to serve as Trustees of the Church was being discussed,” they are outside the bounds of the neutral principles of law approach.
We cannot allow the setting in which the statements were made to defeat the jurisdiction of the circuit court where the claim is susceptible to resolution through neutral principles of law. Certainly a defamation claim based on a man making similar statements from a soapbox on the street corner would be within the court’s jurisdiction. Defamation is a tort, and the situs of that tort should not dictate the jurisdiction to adjudicate it. Had Brantley physically struck the Trustees in the meeting, we would not hold that a resulting battery claim could not be decided by a civil court because the tort occurred in a church meeting. Similarly, if the Trustees had embezzled money from the Church, we would not hold that the Church could not bring an action in civil court against the Trustees because the funds were taken in the context of church governance. In short, a tortfeasor is not shielded from liability simply by committing his torts within the walls of a church or under the guise of church governance.
The contours of the neutral principles of law approach in this context and the susceptibility of the defamation claim to that approach are perhaps best illuminated by considering a defamation claim that would not be subject to the approach. Had the pastor stated that the Trustees were sinners, were not true followers of God, or had violated church law, the resulting defamation claim would not be susceptible to resolution through the neutral principles approach because to adjudicate the claim would require a civil court to wade into church doctrine and governance. However, the case before us does not present such a situation. Here, Brantley’s statements, although made in a religious setting, are independent of religious doctrine or governance, and thus, whether they constitute defamation can be decided in a civil court of law.
*163CONCLUSION
The neutral principles of law approach provides a workable framework to distinguish between the areas in which religious organizations and their members must have autonomy in order to ensure freedom of religion and those areas in which they are subject to the civil law like all other individuals. Based on the pleadings before us, this case falls squarely within the class of cases susceptible to resolution through the neutral principles of law approach. To find otherwise would be to grant tort law immunity to religious practitioners, enabling them to make any statement regardless of its falsity and harmfulness provided the statement is made in a religious setting. The First Amendment does not require such a result. Accordingly, we affirm.
PLEICONES and BEATTY, JJ., concur.
TOAL, C. J., dissenting in a separate opinion in which KITTREDGE, J., concurs.

. The First Amendment provides: "Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; ....” U.S. Const, amend. I. The amendment applies to the states through the Fourteenth Amendment's Due Process Clause. Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S.Ct. 900, 84 L.Ed. 1213 (1940).